 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    RAMON SAUL SILVA,                                 CASE NO. C19-1734RSM

 9                   Plaintiff,                         MINUTE ORDER

10            v.

11    BENJAMIN SANDERS,

12                   Defendant.

13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:

16          After Plaintiff failed to object to the Report and Recommendation (“R&R”) issued by

17   United States Magistrate Judge Brian A. Tsuchida in this matter, the Court adopted the R&R,

18   dismissed the case, and entered judgment. Dkts. #10 and #11. Both the order and judgment were

19   entered on November 22, 2019. Id.

20          Plaintiff now files a Motion for Reconsideration indicating that he was temporarily

21   transported to Western State Hospital, notified the Clerk of his address change, but did not

22   receive a copy of the R&R. Dkt. #12. Plaintiff indicates that he does not include his objections

23   as he still has not received a copy of the R&R. The Court notes that there is nothing in the record

24   to suggest that Plaintiff did indeed notify the Clerk of his address change upon being transferred.

     MINUTE ORDER – 1
 1   Nevertheless, the Court finds that Plaintiff should be provided an opportunity to file objections

 2   to the Court’s R&R.

 3          Plaintiff may submit proposed objections to the R&R (Dkt. #9) no later than December

 4   31, 2019. Objections and responses shall not exceed the eight (8) pages set in the R&R. Should

 5   Plaintiff file objections, the Court will determine how to proceed at that time.

 6          The Clerk is directed to mail a copy of this Minute Order and a copy of the R&R (Dkt.

 7   #9) to Plaintiff at his last known mailing address.

 8          DATED this 11 day of December, 2019.

 9                                                         WILLIAM McCOOL, Clerk

10                                                         By: /s/ Paula McNabb
                                                               Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MINUTE ORDER – 2
